Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 17, and 18 of the current application teaches similar subject matter as the prior art of Krupka et al. (US 8,224,839).  However claims 1, 17, and 18 are allowed for the reasons pointed out by the applicant’s remarks filed on 11/30/2020 (pages 8-10), Specifically, the prior art fails to teach “an inquiry unit configured to make an inquiry to another apparatus when another utterance of the user including a request from the user is given, the another utterance of the user being given after the utterance of the user” as recited in claim 1 and “making an inquiry to another apparatus when another utterance of the user including a request from the user is given, the another utterance of the user being given after the utterance of the user” as recited in claims 17 and 18.
Claims 2-16 are allowed for being dependent on an allowable base claim.
With regards to the rejections under 35 USC 101, the current claims overcome the rejections under 35 USC 101 in light of the amendments/arguments filed on 11/30/2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672